                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF OKLAHOMA


 STEPHEN SAMUELS,

                Plaintiff,
                                                                Case No. 18-CIV-341-RAW-KEW

 vs.



 COMMISSIONER OF THE SOCIAL SECURITY
 ADMINISTRATION,
              Defendant.

                                             ORDER

       On March 12, 2020, Magistrate Judge West entered her Report and Recommendation in the

above-referenced case, recommending that this court affirm the Commissioner’s decision

upholding on appeal the findings of the Administrative Law Judge (“ALJ”), denying benefits to

plaintiff [Docket No. 19]. On March 23, 2020, Plaintiff filed an Objection to the Magistrate Judge’s

Report and Recommendation [Docket No. 20] raising three issues, namely “Listings,” “RFC” and

“Step Five,” all of which were fully addressed in the Magistrate’s report. The Commissioner

responded on March 30, 2020 in his Response to Plaintiff’s Objections to Magistrate Judge’s

Report and Recommendation [Docket No. 21] requesting that the court accept the Magistrate

Judge’s recommendation and affirm the Commissioner’s decision.

       Upon full consideration of the entire record and the issues herein, this court finds that the

Magistrate Judge’s findings are supported by substantial evidence and the prevailing legal

authority. The Magistrate Judge’s recommendation to affirm the ALJ is well-supported and well-

reasoned.

       Accordingly, the Report and Recommendation of the United States Magistrate Judge is

hereby AFFIRMED and ADOPTED as this court’s findings and order. The decision of the

Commissioner is affirmed.
ORDERED THIS 30th DAY OF MARCH, 2020 .



                           ______________________________________
                           RONALD A. WHITE
                           UNITED STATES DISTRICT JUDGE
